Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing C ARTER L EDYARD & M ILBURN LLP Counselors at Law 701 8th Street, N.W., Suite 410 Washington, DC 20001-3893 Steven J. Glusband 2 Wall Street 898-1515 Partner New York, NY 10005-2072    570 Lexington Avenue Direct Dial: 212-238-8605 Tel (212) 732-3200 New York, NY 10022-6856 E-mail: glusband@clm.com Fax (212) 732-3232 (212) 371-2720 June 4, 2007 Joshua Ravitz Attorney Advisor United States Securities and Exchange Commission Washington, D.C. 20549 Re: Limco-Piedmont Inc. Registration Statement on Form S-1 Filed April 16, 2007 File No. 333-142157 Dear Mr. Ravitz: Set forth below are the responses of Limco-Piedmont Inc. ( Limco  or the  Company ) to your comments regarding the Registration Statement on Form S-1 filed by Limco on April 16, 2007. Concurrently with this letter, Limco is filing Amendment No. 1 to the Form S-1 ( Amendment No. 1 ). The paragraphs below are numbered to correspond to your comments as set forth in your letter dated May 11, 2007. In each instance, we have repeated your comment in italics and set forth our response in plain type below the relevant comment. All capitalized terms used but not defined herein shall have the same meaning as in Amendment No. 1. Page numbers used in our responses below also refer to Amendment No.1. General 1. Please provide us with any artwork that you intend to use. The inside front cover artwork should be clear illustrations of your product or business with concise language describing the illustrations. Artwork that does not convey the business purpose and language that strays beyond a limited scope will not be appropriate inside the front cover. Please refer to Section VIII of the Division of Corporation Finance March 31, 2001 Current Issues and Rulemaking Projects Quarterly Update available at www.sec.gov . Response We do not intend to use any artwork in the prospectus other than the Companys logo which appears on the outside front cover of the prospectus. -2- 2. We note that a portion of the shares being registered are currently owned by and will be offered by TAT Technologies Ltd.
